PONDER, Judge.
On motion of the Director of the Department of State Civil Service, we issued an order to show cause why an appeal should not be dismissed.
After plaintiff appealed from his suspension and removal, by opinion filed May 21, 1982, the Civil Service Commission ordered him reinstated with back pay, subject to an offset for wages earned since termination. Complaining of the offset, failure to require payment of attorney fees, and other items, plaintiff filed an appeal of that decision on June 30, 1982.
Civil Service Rule 13.28(a) states that the “decision of the Commission shall be final on the day that it is filed with the Director.” Article X, Section 12 of the Louisiana Constitution of 1974 provides that “[t]he decision of a commission shall be subject to review of any question of law or fact upon appeal to the court of appeal wherein the commission is located, upon application filed within thirty calendar days after its decision becomes final.”
The appeal to this court was not timely and is therefore ordered dismissed. Smith v. DHHR, Office, of Charity Hospital at New Orleans, 416 So.2d 94 (La.1982).
APPEAL DISMISSED.